UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB/A Amendment No. 3 x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, 2006 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Buckeye Ventures,Inc. (Exact name of registrant as specified in its charter) Nevada 0-27454 20-3161375 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4455 Lamont Street, Suite3, San Diego, CA92109 (Address of principal executive offices) (858) 272-6600 (Issuer’s telephone number, including area code) WORLD WIDE MOTION PICTURES CORPORATION 2120 Main St. Suite 180, Huntington Beach, CA 92648 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x On August 2, 2006 there were : 98,548,618 shares of Registrant’s common stock, $.001 par value, issued and outstanding. Transitional Small Business Disclosure Format: Yes o No x FORWARD-LOOKING STATEMENTS The statements which are not historical facts contained in this Form 10-QSB are forward looking statements that involve risks and uncertainties and therefore bespeak caution as to actual results. All such statements are made with a reasonable basis and in good faith. The words "anticipate", "believes", "expect", "intend", "may" or similar expressions used in this Form 10-QSB as they relate to the Company or its Management are generally intended to identify such forward looking statements. These risks and uncertainties contained in this Form 10-QSB include but are not limited to, product demand and market acceptance risks, the effect of economic conditions generally and retail/wholesale in the heating, ventilation, air conditioning, plumbing, motion picture and television industry and marketing conditions specifically, the impact of competition, labor shortages, increase in wage rates, unexpected increases in general operating costs, technological difficulties, capacity and supply constraints or difficulties, the results of financing efforts, changes in consumer preferences and trends, the effect of the Company's accounting policies, weather conditions, acts of God, and other risks detailed in the Company's Securities and Exchange Commission filings, in particular disclosures in other filings entitled “Risk Factors.” The Company's management has made all the adjustments relative to the fiscal year end statements and the interim period herein, which in theopinion of management are necessary in order to make the financial statements not misleading. Part I. Financial Information Item 1. Financial Statements BUCKEYE VENTURES, INC. and SUBSIDIARIES Index to Financial Statements Financial Statements: Page Sequential Page Number BUCKEYE VENTURES, INC. Consolidated Balance Sheets as of March 31, 2006 and December 31, 2005 F-2 3 Consolidated Statement of Operations for the three months ended March 31, 2006 F-3 4 Consolidated Statement of Cash Flows for the three months ended March 31, 2006 F-4 5 Notes to Consolidated Financial Statements F-5 - F-11 6-12 F-1 BUCKEYE VENTURES, INC. and SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2006 (Unaudited) December 31, 2005 ASSETS Current Assets: Cash and cash equivalents $ 337,280 $ 415,762 Accounts receivable, net of allowance for doubtful accounts of $65,848 and $80,000, respectively 190,236 178,951 Other receivable 17,500 17,500 Inventory 422,520 377,303 Prepaid expenses and other current assets 78,439 91,702 Investment in World Wide Motion Pictures Corporation - 80,000 Total current assets 1,045,975 1,161,218 Motion picture and television properties, net of accumulated amortization of $463 and $0, respectively 99.537 - Property and equipment, net of accumulated depreciation of $33,484 and $10,118, respectively 143,685 109,615 Other assets 7,500 7,500 Total assets $ 1,296,697 $ 1,278,333 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Notes payable and current portion of long-term debt $ 233,340 $ 269,226 Accounts payable 322,066 330,178 Accrued expenses payable 310,659 324,362 Customer deposits and deferred revenue 54,268 25,019 Amounts received pursuant to contingent subscription offers - 405,000 Total current liabilities 920,333 1,353,785 Long-term debt 43,754 46,390 Total liabilities 964,087 1,400,175 Stockholders' equity: Preferred Stock, 1,000,000 shares authorized: $0.01 par value, issued and outstanding 975,086 and 796,869 shares, respectively 9,751 7,969 $10.00 par value, issued and outstanding 23,000 and 0 shares, respectively 230,000 - Common Stock, 100,000,000 shares authorized: $0.001 par value, issued and outstanding 98,462,859 and 79,792,001 shares, respectively 98,463 79,792 Additional paid-in capital 347,339 (12,761 ) Accumulated deficit (352,943 ) (196,842 ) Total stockholders' equity (deficit) 332,610 (121,842 ) Total liabilities and stockholders' equity $ 1,296,697 $ 1,278,333 The accompanying notes are an integral part of these consolidated financial statements. F-2 BUCKEYE VENTURES, INC. and SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Three Months Ended March 31, 2006 2005 Net sales $ 956,601 $ - Cost of sales 631,055 - Gross profit 325,546 - Selling, general and administrative expenses 456,317 - Loss from operations (130,771 ) - Interest income 66 - Interest expense (25,396 ) - Loss before income taxes (156,101 ) - Income taxes - - Net loss $ (156,101 ) $ - Net loss per share - basic and diluted $ (.00 ) $ - Weighted average number of common shares outstanding - basic and diluted 86,015,620 - The accompanying notes are an integral part of these consolidated financial statements. F-3 BUCKEYE VENTURES, INC. and SUBSIDIARIES STATEMENT OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ (156,101 ) $ - Adjustments to reconcile net (loss) to net cash provided by (used in) operating activities: Shares issued to lender and charged to interest expense 12,000 - Depreciation and amortization 7,668 - Changes in operating assets and liabilities: Accounts receivable, net (11,285 ) - Inventory (45,217 ) - Prepaid expenses and other current assets 31,263 - Accounts payable (12,763 ) - Accrued expenses payable (13,703 ) - Customer deposits and deferred revenue 29,249 - Net cash flows (used in) operating activities (158,889 ) - CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (6,999 ) - Cash acquired in connection with reverse acquisition of World Wide Motion Pictures Corporation 98,382 - Net cash flows provided by investing activities 91,383 - CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of notes payable and long-term debt (62,476 ) - Proceeds from sales of common stock 51,500 - Net cash flows (used in) financing activities 10,976 - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (78,482 ) - CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 415,762 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 337,280 $ - Supplemental disclosures of cash flow information: Interest paid $ 1,396 $ - Income taxes paid $ - $ - The accompanying notes are an integral part of these consolidated financial statements. F-4 BUCKEYE VENTURES, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Three Months Ended March 31, 2006 (Unaudited) NOTE - 1Interim Financial Statements The unaudited financial statements as of March 31, 2006 and for the three months then ended have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-QSB. In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of March 31, 2006, and the results of operations and cash flows for the three month period ended March 31, 2006. The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited. The results for the three month period ended March 31, 2006 are not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending December 31, 2006. The balance sheet at December 31, 2005 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission's rules and regulations. These unaudited financial statements should be read in conjunction with the audited financial statements and notes to financial statements included in the World Wide Motion Pictures Corporation Form 10-KSB/A (filed May 5, 2006) for the annual period ended December 31, 2005 and the Buckeye Ventures, Inc. Form 8-K/A (filed June 13, NOTE - 2Description of Business Buckeye Ventures, Inc. ("BEYV") was incorporated in Michigan under the name World Wide Motion Pictures Corporation ("WWMO") on December 9, 1980. Pursuant to a Share
